


110 HRES 411 IH: Congratulating Jockey Calvin Borel for his

U.S. House of Representatives
2007-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 411
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2007
			Mr. Melancon (for
			 himself, Mr. Jefferson,
			 Mr. Davis of Kentucky,
			 Mr. Boustany,
			 Mr. Alexander,
			 Mr. Baker,
			 Mr. McCrery,
			 Mr. Chandler, and
			 Mr. Yarmuth) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating Jockey Calvin Borel for his
		  victory at the 133rd Kentucky Derby.
	
	
		Whereas Calvin Borel, born and raised in St. Martin
			 Parish, Louisiana, began riding match horse races at the age of 8 in the State
			 of Louisiana;
		Whereas Mr. Borel began his professional career as a
			 jockey at the age of 16;
		Whereas Mr. Borel is known for his work ethic and, even
			 while ranked as a leading rider, often gallops horses and does stable chores
			 for his brother before working horses in the morning;
		Whereas Mr. Borel had raced, but not placed, in four prior
			 Kentucky Derbies;
		Whereas on May 5, 2007, in the presence of the Queen of
			 England, Mr. Borel rode Street Sense against several horses with stronger
			 reputations; and
		Whereas in 2 minutes and 2.17 seconds Mr. Borel and Street
			 Sense completed the race and placed first: Now, therefore, be it
		
	
		That the House of Representatives commends
			 Calvin Borel for his victory at the 133rd Kentucky Derby.
		
